DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s response to Election/Restriction was received on 1/28/2022. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

 Election/Restrictions
Applicant’s election of Group I, claims 1-10 in the reply filed on 1/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/20, 9/21/20, 12/22/20, 1/26/21, 2/26/21 are being considered by the examiner.
Drawings
The Drawing submitted on 7/9/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claimed limitation “each of the at least one battery cells is sized so that it cannot fit into any of the plurality of injection holes,” appears to be new matter since it is not supported in the original application. That is, the disclosure of a continuation application must be the same as the disclosure of the prior-filed application i.e. continuation must not include anything which would constitute new matter if inserted in the original application (MPEP 211.05b).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moritmitsu et al. (US Publication 2016/0149175).
	Regarding claim 1, the Moritmitsu et al. reference discloses a battery module, comprising a battery cell assembly having at least one battery cell. A module case configured to accommodate the battery cell assembly and a plurality of injection holes (21) provided in a bottom portion of the module case and configured to inject a thermally conductive adhesive into the module case. A spacing distance between adjacent injections holes of the plurality of injection holes at a center of the bottom portion is smaller than a spacing distance between adjacent injection holes of the plurality of injection holes at far sides of the bottom portion (Fig. 1, center two battery vs. adjacent ends of the battery assembly).  

Regarding claim 3, the Park et al. reference discloses wherein convex portions of a cylinder (Fig. 3, 21)  and concave portions of the next cylinder (Fig. 3, adjacent 21) are formed alternately at an inner surface of the bottom portion of the module case, and wherein the plurality of injection holes are provided in the convex portions (within the cylinder or gaps).  
	Regarding claim 4, the Park et al. reference discloses wherein the convex portions and the concave portions have a rounded shape (Fig. 3, 21).  
	Regarding claim 5, the Park et al. reference discloses the plurality of injection holes have an inclined chamfer portion at one side thereof (Fig. 4-10, 13-17).
	Regarding claim 6, the Park et al. reference discloses the plurality of injection holes are provided at a middle region of the bottom portion of the module case (Fig. 3, the injection holes are also provided in the middle region).  
	Regarding claim 7, the Park et al. reference discloses the plurality of injection holes are provided at one side rim region of the bottom portion of the module case (Fig. 3, the injection holes are also provided on one side rim region).  
Regarding claim 10, the Park et al. reference discloses wherein each of the at least one battery cell length is sized longer and as a result it cannot fully fit into any of the plurality of injection holes (as can be seen Fig. 2).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moritmitsu et al. (US Publication 2016/0149175).
	Regarding claims 8 and 9, the Park et al. reference discloses a battery pack, comprising at least one battery module defined in claim 1. However, the Moritmitsu et al. reference is silent in specifying a pack case configured to package the at least one battery module or the pack case is for a vehicle. However, the Assignee is Toyota. Toyota is well known in the art for its vehicle. Thus, it would have been obvious to provide the battery module into a vehicle in which the outer shell is the pack case. Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of the patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is KSR v. Teleflex  
In alternative to rejection claim 10
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moritmitsu et al. (US Publication 2016/0149175) in view of Matsui (US 2017/0244074).
Regarding claim 10, the Moritmitsu et al. reference discloses the claimed rejection above and further incorporated herein. The Moritmitsu et al. reference does disclose the injection hole is for adhesives. In the case if the Moritmitsu et al. does not specify wherein each of the at least one battery cells is sized so that it cannot fit into any of the plurality of injection holes, the Matsui reference disclose the batteries are tilted, at the very least for adhesive application. The Matsui reference discloses in Figures 2 and 3, the battery is sized to be a cylinder which cannot fit into the injection hole (hole on surface of 8). The Matsui reference further discloses that the configuration would prevent runoff adhesive. Therefore, it would have been obvious before the effective filing date of the invention to provide the teachings of clean adhesive application in which the application comprises the battery sized to be a cylinder and which cannot fit into the injection hole as disclosed Matsui reference for the adhesive application of the battery disclosed by the Moritmitsu et al. reference for clean adhesive application to prevent adhesive runaway and a further step of cleaning the adhesive runaway.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725